Case 2:20-cv-02370-JCZ-JVM Document 1-1 Filed 08/27/20 Page 1 of 4


                CIVIL DISTRICT COURT FOR THE PARISH OF ORLE

                                      STATE OF LOUISIANA

               NO. Xo              LW* DIVISION ">1                         SECTION: ( L

                                   SOMASIRI WARNASURIYA

                                               VERSUS

              LYFT, INC, XYZ INSURANCE COMPANY and XYZ DEFENDANT

  FILED:
                                                        DEPUTY CLERK

                                   PETITION FOR DAMAGES


         NOW INTO COURT, through Undersigned counsel, comes Plaintiff, Somasiri

  Warnasuriya, a person of the full age of majority, domiciled in the Parish of St. Charles, State of

  Louisiana, who avers as follows:

                                                   1.

         Made Defendants herein are:

         •    Lyft, Inc., a foreign or domestic corporation, with C T CORPORATION SYSTEM as

              its agent for service of process, authorized to do and doing business in the State of

              Louisiana, and upon information and belief, the Transportation Network Company

              which Plaintiff was driving for at the time of the incident herein;

              XYZ Insurance Company, a fictitious insurance company, and upon information and

              belief, the insurer of Lyft, Inc. which provided liability coverage on the date of the

              accident, for the type of damages sought herein; and

          •   XYZ Defendant, a fictitious person of the full age of majority, and upon information

              and belief, the passenger involved in the incident herein;

                                                   2.

          Venue is proper under Louisiana Code of Civil Procedure, Articles 42 and 74.

                                                   3.

          On or about July 4, 2019, Plaintiff, Somasiri Warnasuriya, in the course of driving for the

   Lyft, Inc. ride share network, picked up a passenger from Kingpin Bar at 1307 Lyons Street in

   New Orleans, Louisiana. The passenger, in a heavily intoxicated state, proceeded to harass Mr.

   Warnasuriya with profane language. Mr. Warnasuriya, following Lyft protocol, pulled over on

   Prytania Street and Napoleon Avenue to let the passenger out of his vehicle when, suddenly and


                                                    1

                                                                                                        1
Case 2:20-cv-02370-JCZ-JVM Document 1-1 Filed 08/27/20 Page 2 of 4


   without warning, the passenger grabbed Mr. Warnasuriya by his shirt collar and punched him

   multiple times on the right side of his head and then fled the scene. Mr. Warnasuriya immediately

   reported the incident to the New Orleans Police Department and Lyft, Inc. This incident resulted

   in Mr. Warnasuriya sustaining serious bodily injuries. Plaintiff strongly avers that Defendant's

   negligence and reckless disregard for the rights and public safety were the sole and proximate

   cause of the bodily injuries to Plaintiff.

                                                      4.

           At all times relevant, XYZ Defendant, was the tortfeasor passenger involved in the incident

   at issue.

                                                      5.

           At all times relevant, Defendant, Lyft, Inc., was the Transportation Network Company

   which Plaintiff was driving for at the time of the incident at issue. The Defendant, Lyft, Inc.,

   through its employees arranged for the aggressor to be picked up without safeguarding for the

   Plaintiff's safety because it failed to screen the customers to be picked up.

                                                      6.

           At all times relevant, Defendant, XYZ Insurance Company, was the insurer of Lyft, Inc.

   and provided liability coverage on the date of the accident, for the type of damages sought herein.

                                                      7.

           The aforesaid Defendants are jointly and truly indebted unto your Plaintiff, severally for

   such damages as are reasonable in the premises, together with legal interest thereon from date of

   judicial demand until paid, for all costs of this proceeding, and for all general damages and

   equitable relief for the following, to wit:

                                                       8.

           Plaintiff, Somasiri Warnasuriya, will show that the said incident was caused solely and

   proximately by the gross negligence of the Defendant, Lyft, Inc., through its employees, in the

   following non-exclusive respects:

               1.   Presenting high risk of harm to Plaintiff driver by instructing him to pick up an

                    intoxicated and dangerous passenger;

               2.   Arranging for Plaintiff to pick up an intoxicated and dangerous passenger which

                    led to Plaintiff sustaining serious injuries;

               3.   Failing to take precautionary measures to secure the safety of Plaintiff while


                                                       2
Case 2:20-cv-02370-JCZ-JVM Document 1-1 Filed 08/27/20 Page 3 of 4


                 engaging in Lyft, Inc.'s operations;

          4.      Failing to exercise reasonable care in placing Plaintiff with an intoxicated,

                  dangerous person which endangered Plaintiffs life;

          5.      Filling to provide adequate warning to Plaintiff of the impending danger in picking

                  up an aggressive and intoxicated, dangerous passenger;

          6.      Failing to screen and reject the intoxicated, unruly and dangerous passenger who

                  harmed Plaintiff;

          7.      Failing to acquire knowledge of the intoxicated and dangerous passenger;

          8.      Operating a business with no regards for the rights and safety of others;

          9.      Failure to implement measures to safeguard Plaintiffs health and wellbeing while

                  engaging in Lyft, Inc.'s operations;

          10.     Failing to appreciate the dangerous conditions whereby it was substantially certain

                  that serious injuries would occur given the unreasonably dangerous conditions

                  under the circumstances; and

          11.     Any other acts of omission and negligence which may be proven at trial.

                                                    9.

          As a direct and proximate result of the said accident, Plaintiff, Somasiri Warnasuriya, has

   sustained painful and debilitating injuries and damages, which are serious in nature and requiring

   continuing medical care and treatment, the full residual and sequella are not 'down, but are serious

   in nature.

                                                   10.

           Plaintiff, Somasiri Wamasuriya, itemizes his damages as follows:

   a.      Past, present, and future physical pain and suffering;

   b.      Past, present, and future medical, hospital, and pharmaceutical expenses;

   c.      Past, present, and future full compensation for injuries;

   d.      Past, present, and future mental anguish and emotional trauma;

   e.      Past, present, and future loss of enjoyment of life; and loss of pursuit of happiness;

   f.      Past, present, and future loss of income, past lost wages and ability to earn income or wages

           due to the personal injuries;

   8.      Loss of love, affection, companionship, intimacy, as a result of Petitioner's injuries;

   h.      Attorney's fees and court costs associated with this case;


                                                     3
Case 2:20-cv-02370-JCZ-JVM Document 1-1 Filed 08/27/20 Page 4 of 4


          Any and all other damages itemized at the trial of this matter warranted by law.


          WHEREFORE, Plaintiff, Somasiri Wamasuriya prays that Defendants, Lyft, Inc., XYZ

   Insurance Company and XYZ Defendant, be duly cited to appear and answer this Petition; that

   Defendants, XYZ Defendant, Lyft, Inc., XYZ Insurance Company and XYZ Defendant, be served

   with a copy thereof and that, after the lapse of all legal delays and due proceedings had, there be

   judgment herein in favor of the Plaintiff, Somasiri Warnasuriya, and against Defendants, Lyft,

   Inc., XYZ Insurance Company and XYZ Defendant, for physical pain and suffering, mental

   anguish, medical expenses, loss of income, loss of enjoyment of life and all as are reasonable in

   the premises. Plaintiff further prays that he be granted any and all such further relief for which he

   is entitled under the law.

                                                 Respectfully submitted,


                                                 LAW OFFICES OF PIUS A. OBIOHA &
                                                 ASS I ES, L.L.C.




                                                     SA. OB             Allif 25810 .
                                                 1550 North Broad Street
                                                 New Orleans, LA 70119
                                                 Telephone: (504) 265-0437
                                                 Facsimile:     (504) 265-0440
                                                 Attorney for Plaintiff


   PLEASE SERVE:
       1. Lyft, Inc.
           Through its agent for service of process:
           C T CORPORATION SYSTEM
           3867 Plaza Tower Dr.
           Baton Rouge, LA 70816




                                                       4
